DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

Response to Amendment
This action is responsive to the amendment and RCE dated 7/13/2022.  Claims 16-21 are pending.  Claims 20-21 are newly presented.  The new ground(s) of rejection below have been made due to applicant’s amendment.  This action is Non-Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamezawa (U.S. 5,482,252) in view of Sisk (U.S. 5,360,030) and Bancroft et al. (U.S. 2014/0070529).
Kamezawa discloses a method of joining pipe elements (6, 6) using a valve (3, 5), said method comprising: providing a plurality of segments (1, 2) attached end to end surrounding a central space (within 1 and 2); providing a valve body (3) positioned within said central space, said valve body having an inner surface defining a bore therethrough (the radially inner surface only that defines the bore) and an outer surface surrounding said inner surface (comprising the other surfaces that surround the inner surface but do not include the inner surface defined above); providing a valve closing member (5) positioned within said bore and movable between and open and a closed configuration (as is known in the art, see also col. 8, ll. 2-3); inserting said pipe elements into said central space from opposite sides of said valve (fig. 6); drawing said segments toward said central space so as to engage said segments with said pipe elements (see fig. 2 and col. 8, ll. 64 – col. 9, ll. 5); while drawing said segments toward said central space, engaging projections on said segments with said valve body (see Detail A below and the same features in fig. 2, the projections being located on 1 and 2 that are received within grooves that are part of 3).


    PNG
    media_image1.png
    788
    975
    media_image1.png
    Greyscale
 
Kamezawa does not appear to disclose providing a liner overlying said inner surface of said valve body and portions of the outer surface, said liner being separate from said valve body or inserting the pipe elements into the central space while the segments are attached end to end surrounding the central space.
Sisk teaches it was known in the art to have a liner (15) that overlies an inner surface of a valve body (the radially inner surface of 9 that defines the bore) and portions of the outer surface (the outer surface as defined above as the surfaces that surround the inner surface but do not include the inner surface (which is only the radially inner surface that defines the bore) are interpreted to be the outer surfaces, see how 15 extends horizontally along the inner surface and then upwards at the left and right ends in fig. 2 along at least portions of the outer surface(s) and is made of PTFE (Teflon per col. 3, ll. 28-29)), the liner being separate from other components (see fig. 2, as it is a separately formed component).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamezawa by having a liner that overlies the inner surface and portions of the outer surface of the valve body of Kamezawa as taught above by Sisk in order to assure tight sealing and have a liner that is made of PTFE (Teflon, per col. 3, ll. 28-29) that provides resistance to heat, cold, and chemicals.
Bancroft teaches it was known to have a similar coupling device that can be used in valve couplings (see para. 3) and is preassembled such that similar segments (12 and 14) are coupled together but spaced apart to permit insertion of the pipe(s) and then tightened (see para. 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Kamezawa by having the segments come pre-assembled with the coupling before the pipe elements are inserted as taught by Bancroft in order to more quickly be able to couple the components together as they are already pre-assembled and just need to be tightened without having to disassemble the coupling (see para. 29 of Bancroft
Regarding claim 17, Kamezawa as modified further discloses wherein said engaging said projections with said valve body comprises circumferentially contacting said valve body with first and second circumferentially arranged projections extending from said segments toward said central space (see the annotated figure above).
Regarding claim 18, Kamezawa as modified further discloses centering said valve body within said central space by engaging said projections on said segments with grooves in said valve body (see the annotated figure above and figs. 2 and 6, when the projections are received within the grooves a centering function will be performed).
Regarding claim 19, Kamezawa as modified further discloses wherein said grooves comprise circumferential grooves in said valve body and said projections comprise first and second circumferentially arranged projections extending from said segments toward said central space, said engaging said projections on said segments with said grooves in said valve body comprises circumferentially contacting said circumferential grooves in said valve body with said first and second circumferentially arranged projections (see the annotated figure above and figs. 2 and 6, when the projections are received within the grooves a centering function will be performed, with the projections being on both sides of the shaft 4 as shown in figures 2 and 6 and the annotated figure above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19 pertaining to the newly added limitations of the liner overlying the inner surface and portions of the outer surface have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753